Citation Nr: 1124069	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  07-35 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for vocal cord dysfunction (claimed also as a breathing problem and chronic persistent hoarseness).

2.  Entitlement to service connection for acne.

3.  Entitlement to service connection for right arm condition.

4.  Entitlement to service connection for residuals, left ankle injury.

5.  Entitlement to service connection for right wrist sprain.

6.  Entitlement to an initial compensable evaluation for costochondritis.

7.  Entitlement to a finding of total disability based on individual unemployability (TDIU) prior to November 19, 2008.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2004 to December 2005.

This matter is before the Board of Veterans' Appeals (Board) from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that, in pertinent part, granted service connection for costochondritis and awarded a noncompensable evaluation, effective December 12, 2005, and denied service connection for vocal cord dysfunction; acne; residuals, left ankle injury; right arm condition; and residuals, right wrist sprain.

The case was subsequently transferred to the Oakland, California RO.

The vocal cord dysfunction issue has been recharacterized to better reflect the medical evidence and the Veteran's claims.

A March 2006 Form 21-22 shows that the Veteran was represented by the California Division of Veterans Affairs.  However, an April 2007 Form 21-22 shows that she is currently represented by Disabled American Veterans.

The issue of service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of service connection for vocal cord dysfunction, acne, and left ankle residuals, as well as the issue of entitlement to TDIU prior to November 19, 2008, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence of a right arm condition.

2.  Right wrist sprain was not shown during service or for many years thereafter; the current disability is not related to active service.

3.  The record shows that the Veteran was treated for intermittent chest pain during service, and that currently she has costochondritis manifested by subjective complaints of intermittent chest pain and objective evidence of mild chest wall tenderness, but with no evidence of a defect or impairment of function.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right arm condition have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.102, 3.159, 3.303 (2010).

2.  The criteria for service connection for right wrist sprain have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2010).

3.  The criteria for an initial compensable evaluation for costochondritis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.20, 4.27, 4.55, 4.56, 4.73, Diagnostic Codes 5399-5321 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is required for the downstream issue of entitlement to an initial compensable evaluation for costochondritis.

With respect to the service connection claims, the RO provided the Veteran pre-adjudication notice by letter dated in June 2006.  The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim, and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.

VA has obtained service, VA, and private treatment records; assisted the Veteran in obtaining evidence; obtained a medical examination and opinion; and afforded her the opportunity to testify at a hearing, which she declined to do.  The Board has considered the Veteran's contention, as put forth in her November 2007 substantive appeal, that the examination of record is inadequate with respect to the costochondritis claim.  The Veteran contends that she was not asked any questions with regard to this disability.  She also contends that the examiner did not speak English very well and did not seem to understand her complaints of chest pain.  The August 2006 VA examination is adequate and provides sufficient evidence to adjudicate the costochondritis claim.  The report reflects consideration of the Veteran's medical history and current condition and is otherwise adequate to, in combination with the other medical evidence of record, make a determination as to the current severity of this disability.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claim file.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.

II. Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a medical diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims that she developed a right arm condition and a right wrist sprain during active service.  

An August 2004 entrance examination report contains a normal clinical evaluation of the upper extremities. 

A March 2005 service treatment record (STR) shows that the Veteran had pain and bruising on her right wrist from a blood draw.  

A September 2005 STR shows that the Veteran's past medical history reportedly included a right arm sprain.  

The October 2005 medical board examination report contains an abnormal clinical evaluation of the upper extremities.  The clinician noted that the Veteran's right forearm was tender to palpation, and that she had sustained a recent contusion injury.  The accompanying medical history report shows that the Veteran denied a history of impaired use of the hands.

The August 2006 VA general medical examination report shows that the Veteran reportedly injured her right wrist and arm during basic training in 2004.  She related that while doing pushups, "a sudden shooting pain from her left upper forearm got her weak on the arms" and caused her to stop.  She did not report to sick call.  The Veteran reported occasional shooting pain in her right wrist.  She also complained of occasional pain in the palmar aspect of her right wrist to the flexor surface of the right forearm, especially when doing something around the house like cooking.  She reported occasional flare-ups with weakness of her right wrist, limitation of motion, and lack of endurance.  The Veteran also reported occasional locking and swelling.  She sometimes wore a wrist brace.  Upon physical examination, there was full range of motion, with no evidence of laxity or swelling.  There was pain and tingling.  Phalen's testing and compression testing were positive.  X-rays of the right wrist showed no significant abnormality.  The examiner diagnosed right wrist sprain resolved.  No right arm condition was found.

Post-service VA treatment records establish that the Veteran was treated for right wrist pain in April 2007, at which time she reported an in-service right wrist sprain.  

In June 2007, she complained of right wrist pain of two years' duration.  The diagnosis was right wrist arthralgia.  The clinician prescribed a wrist support.

The Veteran was diagnosed with right carpal tunnel syndrome (CTS) in September 2007.

Right Arm

No doctor has diagnosed any disease or disability of the right arm.  Service connection cannot be granted in the absence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Veteran is competent to describe subjective complaints, such as right arm pain.  However, pain alone, without any impact on function or objectively observable physical manifestation, is not considered a disability.  Furthermore, there is no diagnosed current right arm disability.  The Veteran is not competent to diagnose a disability where such requires specialized medical training or knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Right Wrist

The Veteran has periodically complained of right wrist pain.  Even though the record shows a current diagnosis of right CTS, there is no medical evidence relating this finding to service.  No treating or examining health care professional has ever established or suggested such a relationship.  Although the Veteran reported a history of right arm sprain in September 2005, no diagnosis of any disability was made at that time, and there is no indication of any right wrist pain at any point during service, other than from bruising from a blood draw.  The August 2006 VA examiner opined that the self-reported right wrist sprain had resolved.  Therefore, the evidence does not support a finding of medical nexus.

The Veteran genuinely believes that her right wrist disability was incurred in service.  Pain alone, however, without a diagnosed or identifiable underlying condition does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Her statements regarding the symptoms of pain are credible and ultimately competent, regardless of the lack of contemporaneous medical evidence.  However, as a lay person, lacking in medical training and expertise, the Veteran cannot provide a competent opinion on a matter as complex as the etiology of right CTS and her views are of no probative value.  And, even if her opinion was entitled to be accorded some probative value, it is far outweighed by the opinion of the August 2006 VA examiner who reviewed the claim file, to include the STR's, and concluded that the Veteran's claimed right wrist sprain had resolved.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

III.  Initial Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. 
§§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the veteran, as well as the entire history of the veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.

Where VA's Rating Schedule does not list a specific disability, the disability is rated under criteria where the functions affected, anatomical localization, and symptomatology are analogous.  38 C.F.R. § 4.20.  The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.

There is no diagnostic code specific to chest wall pain.  For this reason, the RO evaluated the Veteran's service-connected disability by analogy under Diagnostic Code 5321 for Group XXI muscles, which affect muscles of respiration: the thoracic muscle group; and rates the impairment on whether it is slight, in which case it receives a 0 percent rating, moderate (10 percent rating), or moderately severe or severe (20 percent rating).  Given that the service-connected costochondritis disability appears to primarily affect the muscles of the chest, the Board finds that the Veteran is appropriately evaluated under the provisions of Diagnostic Code 5321.  Moreover, as her costochondritis essentially only involves the muscles of the chest, no other diagnostic criteria, such as the criteria for respiratory disorders, are applicable.  See Butts v. Brown, 5 Vet. App. 532 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  While the record contains medical evidence of a breathing problem, this condition has been associated with the vocal cord dysfunction issue that is being remanded.

The factors to be considered in evaluating disabilities residual to healed wounds involving muscle groups are set forth in 38 C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation will not be combined with a peripheral nerve paralysis evaluation of the same body part unless the injuries affect entirely different functions.  38 C.F.R. 
§ 4.55(a).

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

The type of injury associated with a slight muscle disability is a simple wound of the muscle without debridement or infection.  The history with regard to this sort of injury would include service department records of superficial wound with brief treatment and return to duty, healing with good functional results and no cardinal signs or symptoms of muscle disability.  Objective findings should include minimal scar, no evidence of fascial defect, atrophy, or impaired tonus and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1).

The type of injury associated with a moderate muscle disability is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  A history with regard to this type of injury should include service department evidence or other evidence of in-service treatment for the wound and consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. 
§ 4.56(d)(2).

The type of injury associated with a moderately severe muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large or multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, and intermuscular binding and scarring.  A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track, and indications on palpation of loss of deep fascia, muscle substance, or soft flabby muscles in wound area.  Also, muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side should indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X- ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bone, sacrum, or vertebrae, with epithelial sealing over the bone, rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (G) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

Finally, an open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56(a).  A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).

The words "mild," "moderate," and "severe," as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

STR's show that in November 2004, the Veteran was seen in emergency care after developing chest pain five days earlier while running.  She reported trouble catching her breath.  On objective evaluation, chest pain was easily reproduced with palpation and deep inspiration.  The assessment was costochondritis.

In January 2005, the Veteran was treated for a sharp, shooting pain in the center of her chest that began earlier that day while she was running as part of a physical readiness test.  The pain occurred when taking a deep breath.  On objective evaluation, there was a pain sensation with palpation over the sternum.  The assessment was costochondritis.  

In February 2005, the Veteran was treated for chest pain after running.  The clinician noted that the Veteran was having dyspnea "BUT ONLY BECAUSE OF PAIN IN CHEST."  (Emphasis in original).  There was tenderness to palpation along the intercostal space and the left sternal border.
 
March 2005 treatment records note the Veteran was seen in emergency care for sharp "off and on" chest pain of two days' duration.  The pain sometimes lasted minutes and radiated to her back.  Upon physical examination, there was some tenderness to palpation.  The assessment was acute chest pain - pleuritis.  The Veteran was seen in emergency care for chest pain three more times that month.  A chest X-ray and EKG were both normal.  The diagnoses were chest wall pain, costochondritis, and chest pain, respectively.    

The Veteran was treated twice in April 2005 for chest pain with inspiration and shortness of breath.  The chest wall was slightly tender to palpation.  The assessment was costochondritis.  

The Veteran was treated for chest pain in September 2005.

An August 2006 VA general medical examination report shows the Veteran alleged problems with chest pain and difficulty breathing.  She stated that she had these  problems during the last year of active duty.  The Veteran described the chest pain as moderate to severe.  She had 1-2 episodes per month, each lasting 10-15 minutes.  The pain came and went spontaneously.  Upon physical examination, there was tenderness to palpation on the sternal bone.  Chest X-rays were normal.  The impression was costochondritis.

In April 2008, the Veteran was seen in emergency care for shortness of breath and chest pain.  The assessment was chest pain, shortness of breath, panic attack.

 A November 2008 private treatment record shows that the Veteran was treated for chest pain.  She reported experiencing chest pain when she was "very stressed."  Her chest hurt more when pushed on.  Her past medical history was remarkable for asthma and costochondritis.  Upon physical examination, her lungs were clear to auscultation bilaterally.  The assessment included costochondritis.

The Veteran currently is assigned an analogous noncompensable evaluation under DC 5321, which is used in rating injuries to MG XXI, the muscles of respiration: thoracic muscle group.  In order to get the next higher 10 percent evaluation, the Veteran's disability manifested by chest pain must be consistent with the findings for a moderate muscle disability.

The August 2006 VA examination shows that the Veteran does not have any significant cardinal signs and symptoms of a muscle disability under 38 C.F.R. 
§ 4.56(c).  Specifically, there was no evidence of any actual loss of or abnormality of muscles, loss of power, weakness, related fatigue, impairment of coordination, or any uncertainty of movement.  The most consistent symptom associated with the Veteran's disability is pain, but there is no significant limitation in physical movements as a result of the pain.  

STR's show that the Veteran was treated for costochondritis, for which she received limited profiles.  She currently has intermittent chest pain, but no evidence of a defect or impairment of function.  These findings are more consistent with a slight muscle disability under 38 C.F.R. § 4.56(d)(1).  The criteria for a 10 percent evaluation are not met.  The Veteran does not have any loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  

The evidence more closely approximates the schedular criteria for a noncompensable evaluation for costochondritis.  38 C.F.R. § 4.7.  The preponderance of the evidence is against the claim for further increase and there is no doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Consideration has also been given regarding whether the schedular evaluation is  inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular evaluation in this case is adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorder but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's costochondritis.  The Veteran has not required hospitalization due to this service-connected disability, and there is no evidence of a marked interference with her employment solely due to her costochondritis.  The Veteran is unemployed.  An August 2009 VA mental disorders examination report noted that the Veteran had occupational impairment with deficiencies in most areas as a result of her depressive disorder.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.


ORDER

Service connection for a right arm condition is denied.

Service connection for right wrist sprain is denied.

Entitlement to an initial compensable evaluation for costochondritis is denied.


REMAND

Acne

The Veteran seeks service connection for acne.  Specifically, she maintains that she started having acne outbreaks during service.

STR's do not reflect a diagnosis of acne.  However, the October 2005 medical board examination report contains an abnormal clinical evaluation of the skin.  The clinician noted that the Veteran had mild acne on her face.  

During an August 2006 VA general medical examination, the Veteran reported that her acne eruptions started one month after basic training, especially on her face.  She did not report to sick call for treatment, but instead used an over-the-counter cream.  The Veteran reported having at least four acne eruptions per month, especially on the lateral side of the chin, treated with over-the-counter creams.  Upon physical examination, the examiner noted acne eruptions on the lateral side of the chin, which he described as "tiny pinhead elevations."  There were also "a few" on both sides of the Veteran's temple.  There was no cystic formation, crusting, or ulceration.  The examiner diagnosed facial acne.

As the evidence of record shows a current acne diagnosis and an in-service diagnosis of acne, remand is required for a medical opinion regarding any nexus to service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Left Ankle

The Veteran seeks service connection for residuals of a left ankle injury.  

A December 2004 STR shows that the Veteran reported left ankle pain after running.  There was full range of motion.  She received a limited duty profile.

The October 2005 medical board examination report contains a normal clinical evaluation of the lower extremities.  On the accompanying medical history report, the Veteran denied a history of foot trouble.

VA treatment records establish that August 2006 X-rays of the left ankle were normal.
The August 2006 VA general medical examination report shows that the Veteran reported twisting her left ankle during service while on a road march, and then again during a 3-mile run.  She complained of constant pain on the medial ankle, usually aggravated with walking, moving, or standing.  The pain was alleviated with rest and elevation.  She denied using an ankle brace.  The Veteran reported flare-ups of weakness and lack of endurance.  She also reported occasional locking and swelling "approximately every other day."   The Veteran denied any instability, redness, dislocation, or giving way.  X-rays showed no evidence of arthritis.  The diagnosis was left ankle arthralgia without evidence of arthritis.

The Veteran was treated for left ankle pain in April 2007, at which time she reported an in-service left ankle sprain.  In June 2007, the Veteran reported that she had injured her foot on a 12 mile march during service.  She gave a history of left ankle pain of several years' duration.  The diagnosis was left ankle arthralgia.  She was diagnosed again with left ankle pain in September 2007.
 
July 2008 X-rays of the left ankle were normal.  The Veteran was diagnosed with left ankle arthralgia.  August and November 2008 MRI's were also normal.

In November 2008, the Veteran was diagnosed with left sinus tarsitis; possible tendonitis extensors, left; left ankle and foot pain; and instability, left ankle.

As the evidence of record shows a current left ankle diagnosis and an in-service left ankle injury, remand is required for a medical opinion regarding any nexus to service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, it appears that there are outstanding medical records.  The Veteran told the August 2006 VA examiner that she received treatment for her left ankle in April at Wright-Patterson Air Force Base in Ohio.  Those records must be obtained.



Vocal Cord Dysfunction

A veteran is presumed to have been sound upon entry to active service where no preexisting condition is noted upon entry into service.  38 U.S.C.A. §§ 1111, 1137.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for incurrence in service.  Id.

An August 2004 enlistment examination contains a normal clinical evaluation of all systems except for a scar.

As discussed above, the Veteran was treated for shortness of breath from January 2005 to the time she was discharged in December 2005.  Initially, the shortness of breath was associated with the Veteran's costochondritis.  However, it was later associated with her vocal cord dysfunction.  A pulmonary work-up ruled out a diagnosis of asthma.

In February 2005, the Veteran was treated for chest pain after running.  The clinician noted that the Veteran was having dyspnea "BUT ONLY BECAUSE OF PAIN IN CHEST."  (Emphasis in original).  

In March 2005, the Veteran reported that she had been hoarse for the past five days.

An April 2005 pulmonary clinic treatment record notes that the Veteran had initially been diagnosed with costochondritis "due to mechanical component."  However, the Veteran's symptoms had worsened over the last month.  She now complained of shortness of breath, dyspnea, and recent orthopnea.  The assessment was difficulty breathing (dyspnea).  PFT's showed mild obstruction with bronchodilator response.  However, her inspiratory loops were truncated suggesting variable extrathoracic obstruction, which the clinician noted "could be consistent with vocal cord dysfunction."  The clinician further noted that up to 20 percent of people with vocal cord dysfunction have a concomitant asthma component.  The Veteran was scheduled to return the following week for a laryngoscopy in order to further evaluate for vocal cord dysfunction. 

A May 2005 laryngoscopy showed adduction of the Veteran's vocal cords with inspiration after provocation with various maneuvers.  The diagnosis was vocal cord dysfunction.  She was placed on a three-month profile.  Speech therapy was recommended.  Two weeks later, the Veteran was seen again for shortness of breath.  She was placed on a P2 profile.

The Veteran underwent speech therapy in June and July 2005.

An August 2005 pulmonary clinic treatment record shows that the Veteran reported increased dyspnea.  The clinician ruled out a diagnosis of asthma based on the PFT results.  The profile for no running was renewed.  The clinician noted that a medical evaluation board might be needed if the Veteran continued to have symptoms.

The Veteran was treated for shortness of breath in September 2005.

In September 2005, the Veteran was placed on a P2 profile.

An October 4, 2005 medical board examination report contains a diagnosis of vocal cord dysfunction.  The accompanying medical history report is dated October 4, 2004, which appears to be a typographical error.  The Veteran reported a history of shortness of breath, cough, and breathing problems.  The examining physician noted that the Veteran had enlisted in September 2004, and had had difficulty breathing since October 2004 during basic training.  The diagnosis was vocal cord dysfunction.

An October 2005 medical evaluation board proceeding determined that the Veteran's vocal cord dysfunction existed prior to service and was not permanently aggravated by service.

An August 2006 VA general medical examination report shows that the Veteran reported difficulty breathing whenever she had physical training during service.   She stated that this condition did not limit her ability to move around.  The Veteran stated that her voice was low sometimes, and that she experienced hoarseness at least 5-6 times per week.  She underwent 1-1/2 months of speech therapy "with improvement."  On physical examination, the Veteran was in no respiratory distress and her lungs were clear.  The diagnosis was vocal cord strain.  

An April 2007 VA treatment note shows that the Veteran reported a history of wheezing, but had not had an asthma attack since February 2007.  Upon physical examination, her lungs were clear to auscultation and there was good air exchange.  The assessment was asthma, well controlled.

In correspondence dated April 2008, the Veteran stated "I have constant trouble breathing I never had trouble before I joined the military.  I have shortness of breath and trouble regaining my breath."

In correspondence dated June 2008, the Veteran stated "I still have shortness of breath and I never had it before until I was in the Army."

A November 2008 private mental health treatment record contains an Axis III diagnosis of "[v]ocal cord issue."

While the August 2006 VA examiner diagnosed vocal cord strain, he neglected to provide a nexus opinion with respect to either direct service connection or aggravation.   Therefore, a VA examination with opinion regarding whether the Veteran's vocal cord dysfunction was either caused or aggravated by service is needed.

TDIU Prior to November 19, 2008

A claim for increased evaluation and a claim for TDIU are legally identical and inseparable.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran's appeal for an initial compensable evaluation for costochondritis, dating back to March 2006, therefore includes a claim for TDIU.  The October 2006 rating decision granted service connection for migraines and depression, awarding 30 percent for each disability, effective December 12, 2005.  In April 2010, the RO increased the Veteran's evaluation for dysthemic disorder to 100 percent, effective November 19, 2008.  The April 2010 decision renders moot the question of legal entitlement to TDIU after November 19, 2008.  However, the issue of entitlement to TDIU prior to that date is properly before the Board.

Accordingly, the case is REMANDED for the following action:

1. Take the necessary steps to obtain any records from December 2005 for treatment received at Wright-Patterson Air Force Base, and associate them with the claim file.  All attempts to procure records should be documented in the file.  If these records cannot be obtained, a notation to that effect should be inserted in the file.  

2.  Return the August 2006 VA general medical examination report to the examiner who conducted it.  Ask the examiner to closely review the entire record and to prepare an addendum addressing whether it is at least as likely as not (i.e., 50 percent or greater probability) that any currently diagnosed acne is related to service.  The October 2005 medical board examination report, and the Veteran's reports of recurrence, must be addressed.

If the examiner who conducted the August 2006 VA examination cannot be found, or if it is determined that another VA examination is necessary, schedule the Veteran for examination by the appropriate medical professional to determine the etiology of the Veteran's acne.  All indicated tests and studies should be performed.  The claim folder, including all newly obtained evidence and a copy of this remand, must be sent to the examiner for review in conjunction with the examination.

A full and complete rationale for all opinions expressed is required. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3. Return the August 2006 VA general medical examination report to the examiner who conducted it.  Ask the examiner to closely review the entire record and to prepare an addendum addressing whether it is at least as likely as not (i.e., 50 percent or greater probability) that any currently diagnosed left ankle disability is related to service.  The December 2004 service treatment record and the October 2008 VA treatment record must be addressed.

If the examiner who conducted the August 2006 VA examination cannot be found, or if it is determined that another VA examination is necessary, schedule the Veteran for examination by the appropriate medical professional to determine the etiology of any currently diagnosed left ankle disability.  All indicated tests and studies should be performed.  The claim folder, including all newly obtained evidence and a copy of this remand, must be sent to the examiner for review in conjunction with the examination.

A full and complete rationale for all opinions expressed is required. 

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4. Schedule the Veteran for a VA respiratory examination by an appropriate medical professional.  The claim folder, and a copy of this remand, must be made available to and be reviewed by the examiner in conjunction with the examination and that review should be noted in the examination report.  The examiner should determine whether the Veteran has a current vocal cord dysfunction and, if so, provide opinions on the following:

(a) Whether the Veteran clearly and unmistakably had vocal cord dysfunction prior to beginning her active service in September 2004 and, if so, specify the evidence of record supporting that opinion.

(b) If any current vocal cord dysfunction is determined to have clearly and unmistakably preexisted her entry into service in September 2004, whether it is at least as likely as not (50 percent or greater probability) that the vocal cord dysfunction was permanently and chronically aggravated beyond the natural progression of the disease during service.  

(c) If the examiner determines that any vocal cord dysfunction did not clearly and unmistakably exist prior to service, the examiner is to opine as to whether it is at least as likely as not (i.e., 50 percent or greater possibility) that the Veteran's currently diagnosed vocal cord dysfunction is related service, including but not limited to her performance of basic training activities.

The claim folder and a copy of this remand must be made available and reviewed by the examiner in conjunction with the examination.  The examiner should provide a complete rationale for all conclusions reached.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5. Schedule the Veteran for a VA examination to determine whether the Veteran was able to secure or follow a substantially gainful occupation as a result of her service-connected disabilities prior to November 19, 2008..

6. Then, readjudicate the claims.  If any of the claims continue to be denied, send the Veteran and her representative a supplemental statement of the case and provide an appropriate time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


